Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 12/17/2021, Applicant, on
3/17/2022, amended claims 1, 10 and 16. Claims 1-20 remain pending in this application and
have been rejected below.

Response to Amendment
Applicant’s amendments and arguments have been considered. The previous 112(a) rejection is hereby removed, however, new 112(a) rejections were raised with respect to the Applicant’s amendments.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s amendments and arguments have been considered. However, 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant first argues that the amended claims cannot be described as merely mathematical concepts, methods of organizing human activity, or mental processes (See Remarks at pg. 14). However, Examiner respectfully disagrees. Examiner notes that the amended claimed invention set forth an arrangement where information is received, detected and analyzed regarding the data set. This arrangement amounts to following rules or instructions (analyzing data and generating results, i.e. reviewing data set details and automatically creating visualization snapshots to compare and determine pattern changes based on a comparison between annotations). Additionally, the Applicant’s Specification identifies that the monitoring of the annotation snapshot is intended for detecting and understanding changes in an organization, which are steps in business relations. Therefore, the amended claimed invention recites certain methods of organizing human activity. See the updated rejection below.

 Also, with respect to the 101 arguments, Applicant argues that the amended claims, specifically the step “determin(ing) whether there has been a statistically significant pattern change using only a comparison of the first annotation against the second annotation, wherein the pattern change determination comprises a pattern comparison analysis of differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot, wherein an anomaly change score is assigned to the differences indicating a strength of change,” integrate any purported recited judicial exception into a practical application of that exception” (See Remarks at pg. 15). However, Examiner respectfully disagrees. Examiner first notes that the amended “determining” step of the independent claims recites information that is detected, analyzed and displayed (i.e. appearance of the… visualization) for the purpose of detecting and understanding changes in a business. Specifically, as it pertains to the most recent amendments, Examiner also notes that the comparison of visualization to another for detecting statistically significant pattern change further limits an analysis required to detect changes in a business. The comparison of two annotated or marked up visualizations is a mental process performed by a computer system, as it is a concept of observation and evaluation of a visualization (i.e. a graph, trend, etc.). Therefore, the amended “determining” step of the independent claims recite certain methods of organizing human activity and mental processes and do not constitute as additional elements that practically apply the judicial exception. 

Also, with respect to the 101 arguments, Applicant argues Further with respect to the 101 arguments of Claims 1-20, Applicant argues that the claimed invention is statutory by attempting to analogize the claimed invention to the claims analyzed and found eligible in the Federal Circuit’s Enfish decision. Specifically, Applicant identifies that the claimed invention is similar to Enfish, such that the claimed invention “offers improvements that enable a computer to detect pattern changes over time in an underlying dataset by comparing visual indicators that “marked up” a data visualization in real-time” (See Remarks at pg. 15). Specifically, Applicant alleges that the claimed invention eliminates comparisons between historic data sets and current data sets, thereby freeing storage space that would be used to store a historical archive of changes to an underlying datasets (Remarks at pgs. 15-16). In response, however, the Examiner emphasizes that, while the claims in Enfish were directed toward addressing problems related to configuring a computer memory in accordance with a self-referential table, such that the claimed solution represents improvements to software including “benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.” Therefore, Enfish’s claims are distinguishable from Applicant's claims because the practice of detecting pattern changes in a data visualization is not rooted in, or reasonably understood as encompassing, a software-based invention that improves the performance of the computer system itself. In fact, the practice of detecting pattern changes in a data visualization is merely directed to idea(s) itself via an arrangement where a data set is received, detected and analyzed on general-purpose computer components.

Also, with respect to the 101 arguments, Applicant argues that claims 1, 10 and 16 recite a judicial exception that is not integrated into a practical application of that exception and are eligible at Step 2B (See Remarks at pg. 16). Specifically, Applicant submits that “using annotated snapshots taken at different points in time of a time-dependent visualization to determine statistical pattern changes in the underlaying dataset depicted in the visualization by relying on annotations overlaying the snapshots is not well-understood, routine, conventional analysis” (See Remarks at pg. 16). However, Examiner respectfully disagrees. Examiner first notes that the use of annotated snapshots to determine pattern changes recite certain methods of organizing human activity and mental processes, as explained in the argument above. Therefore, this limitation is not evaluated as an additional element. The additional elements in the claim, including computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device, whether taken separately or as a whole, are well-understood, routine, and conventional. As evidence of well-understood, routine, and conventional implementation, Examiner has provided a recitation to the Applicant’s Specification and to MPEP cited court cases in the 101 rejection below.

With respect to the 103 argument, Applicant argues that the cited references fail to teach o the amended independent claims (See Remarks at pgs. 17-18). Specifically, Applicant notes that neither Herwadkar nor Ashburn “present an annotation overlay of a visualization of an underlying dataset,” specifically “an overlay that marks up a data visualization in such a manner that the mark up more than a mere datapoint drawn from the underlying data” (See Remarks at pg. 17). However, Examiner respectfully disagrees. Examiner first notes that Applicant’s Specification identifies that an annotation “can include various information about features of data visualization 70 and, by way of example, may include: parameters (e.g., a map of parameter names to values, etc.); rows (e.g., an array of identifiers that determine which subsets of the data point values or rows of the underlying data set are of interest, etc.); or values (e.g., a set of coordinates in a data or coordinate space of data visualization 70 that represents the features of interest). For example, annotation 76 can include information pertaining to parameters for a goodness of fit, slope, and/or other statistical measures and values or coordinates providing start and end points for the fit line in data visualization 70. In another example, one or more annotations 76 may be produced for rows of the underlying data set that contain data point values that are very different (e.g., outliers) representing distinguishable features relative to the data set, where annotation 76 contains information pertaining to: rows (e.g., including row identifiers) indicating which rows of the underlying data set contain data point values that are unusual; values indicating coordinates of the unusual data points (i.e., in the coordinate space of the data visualization), and parameters indicating the degree of abnormality for the indicated rows. The parameters may vary and can correspond to the detection analytics being employed (e.g., a parameter for a regression detection analytic may provide indications of how well a fit line fits, such as an R-squared value, etc.), where the parameters stored in an annotation are preferably dimensionless. Thus, for example, an R-squared goodness-of-fit statistic may be a suitable analytic, while a statistical mean of Y dimension values may not be appropriate (since this is tied to the dimension of the specific data of the Y dimension)” (See Applicant’s Specification, ¶0041). Examiner also notes that Herwadkar’s disclosure discloses a dashboard visualization of snapshots of KPIs annotations, including rows of the underlying data set that contain data point values, start and end points for the fit line in data visualization, values indicating coordinates of the unusual data points (i.e. risk points), etc. See Herwadkar, Fig. 4 for an example visualization. According to the Applicant’s definition of annotation in the Specification, Examiner has reasonably interpreted Herwadkar’s disclosure for presenting an annotation overlay of a visualization of an underlying dataset. 

With respect to the 103 argument, Applicant argues that that Ashburn and Chu fail to teach the amended limitation, “differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot, wherein an anomaly change score is assigned to the differences, indicating a strength of change” (See Remarks at pg. 18). However, Examiner respectfully disagrees. Examiner notes that Ashburn’s disclosure discloses differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot. As an example, Examiner points to comparable charts in Ashburn’s Figs. 41f, 41g and 41i. These charts display differences between companies with annotations (i.e. rows of the underlying data set that contain data point values, start and end points for the fit line in data visualization, values indicating coordinates of the unusual data points, etc.), where the appearance of each graphed comparable metric of a company provides a visualization of differences of performance amongst the analyzed companies. This visualization of comparable metrics is indeed a comparison analysis. Additionally, Examiner notes that Chu’s disclosure identifies a pattern comparison analysis that automatically detects difference in annotations on a graph. The differences of Chu’s disclosure that are determined to be statistically significant are represented by a change score that indicates the strength of change. Therefore, Examiner notes that the references Ashburn and Chu disclose the argued amended limitation. See the updated rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.  However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).

Claims 1, 10 and 16 recite the claim language of “wherein the annotation is not itself a data point in the underlying data set of time-dependent visualization” and “wherein the pattern change determination comprises a pattern comparison analysis differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot, wherein an anomaly change score is assigned to the differences, indicating a strength of change”

However, the claim language reciting “wherein the annotation is not itself a data point in the underlying data set of time-dependent visualization” and “wherein the pattern change determination comprises a pattern comparison analysis differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot, wherein an anomaly change score is assigned to the differences, indicating a strength of change” is so lacking in descriptive support in the specification, drawings, or within the originally filed claims such that one skilled in the art would be unable to reasonably conclude that the inventor had possession of the claimed invention.  Specifically, a review of the original disclosure indicates a complete absence of any explicit, inherent, or implicit description of the recited “wherein the annotation is not itself a data point in the underlying data set of time-dependent visualization” and “wherein the pattern change determination comprises a pattern comparison analysis differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot, wherein an anomaly change score is assigned to the differences, indicating a strength of change.” 
Examiner first notes that Applicant’s Specification identifies, in ¶0041, that an 
“annotation can include various information about features of data visualization 70 and, by way of example, may include: parameters (e.g., a map of parameter names to values, etc.); rows (e.g., an array of identifiers that determine which subsets of the data point values or rows of the underlying data set are of interest, etc.); or values (e.g., a set of coordinates in a data or coordinate space of data visualization 70 that represents the features of interest). For example, annotation 76 can include information pertaining to parameters for a goodness of fit, slope, and/or other statistical measures and values or coordinates providing start and end points for the fit line in data visualization 70. In another example, one or more annotations 76 may be produced for rows of the underlying data set that contain data point values that are very different (e.g., outliers) representing distinguishable features relative to the data set, where annotation 76 contains information pertaining to: rows (e.g., including row identifiers) indicating which rows of the underlying data set contain data point values that are unusual; values indicating coordinates of the unusual data points (i.e., in the coordinate space of the data visualization), and parameters indicating the degree of abnormality for the indicated rows. The parameters may vary and can correspond to the detection analytics being employed (e.g., a parameter for a regression detection analytic may provide indications of how well a fit line fits, such as an R-squared value, etc.), where the parameters stored in an annotation are preferably dimensionless. Thus, for example, an R-squared goodness-of-fit statistic may be a suitable analytic, while a statistical mean of Y dimension values may not be appropriate (since this is tied to the dimension of the specific data of the Y dimension). Any numeric or string value for the information may be utilized in annotation 76, but utility may be improved when the parameters have a known domain. 

According to the Applicant’s Specification, it is clear that an annotation is represented as a parameter, data point value, coordinate, set of coordinates, etc. However, it is unclear how a numeric parameter or coordinate values are not data points or representative of data points. Therefore, there is a complete absence of any description where an annotation is not itself a data point.

Examiner also notes that Applicant’s Specification identifies, in ¶0046, that an “annotation monitor 52 can first compare annotation snapshot 74N to reference annotation snapshot 74A to monitor time dependent data visualization 70 for a pattern change in annotation snapshot 74N. Annotation monitor 52 can be configured to generate a pattern change score that indicates a strength of a pattern change between annotation snapshot 74N at time Tk and reference annotation snapshot 74A at time To.” Also, the Specification discloses, in ¶0044, “that annotation monitor 52 monitors annotation 76 for the following types of changes: (1) a pattern change, which can include a change in the statistical pattern over time underlying visualization 70 (e.g., a chi-squared test of proportions, an ANOVA F-test, a skewness test, or a t-test of the last added coefficient in a regression model), and whether such a pattern change, if found, has changed from being significant to not significant, or vice versa; and (2) an anomaly change, which can include any change in the anomalies over time underlying visualization 70 (e.g., influential or unusually high/low groups in a bar chart of counts or values, or outliers in a histogram or regression fit line).” Applicant’s Specification identifies a pattern change difference between a “first annotation of the first visualization of the first snapshot” and a “second annotation of the second visualization of the second snapshot” and the strength of the pattern change. However, Applicant’s Specification also identifies that the pattern/anomaly change is measured using various statistical tests, which requires the input of data points to determine a difference over time. There is a complete absence of any description of where and how the comparison of the annotation snapshot visualization is a measure of a difference of appearances or even how the appearance of the annotation snapshots could be used in a statistical test. Accordingly, claims 1, 10 and 16 are rejected for failure to comply with the written description requirement.

Claims 2-9, 11-15 and 17-20 depend on Claim 1, 10 and 16, respectively, and fail to cure the deficiencies noted above, and are therefore rendered similarly indefinite because of their dependency from an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In accordance with Step 1, it is first noted that the claimed method recited in claims 1-9; the claimed computer system recited in claims 10-15 and the claimed computer program product recited in claims 16-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claim 1-20.

In an accordance with Step 2A, Prong One, claims 1-20, the claimed invention recites an abstract idea. Specifically, the independent claim(s) recite(s):
Obtain(ing) a plurality of annotation snapshots of an annotation generated based on an underlying data set of the time-dependent visualization in real-time at a plurality of points in time, each annotation snapshot comprising a visual snapshot of the time- dependent visualization at a point in time of the plurality of points in time and an annotation indicating a pattern of a feature of the visualization at that point in time, each obtained annotation snapshot not including the underlying data set of the time-dependent visualization at that point in time, wherein each annotation snapshot is a different image at a different time of the same time-dependent visualization marked up with differing annotations indicating the pattern of the feature of the visualization at that point of time, the annotations being supplemental information emphasizer that overlays the time-dependent visualization, drawing attention to a visibly notable feature of the time-dependent visualization, wherein the annotation is not itself a data point in the underlying data set of time-dependent visualization; 
Monitor(ing) the plurality of annotation snapshots for indicia of a pattern change over time against a predetermined reference point, the monitoring comprising comparing a first annotation of a first obtained annotation snapshot having a first visualization at a first time of the plurality of annotation snapshots against a second annotation of a second obtained annotation snapshot having a second visualization at a second time of the plurality of annotation snapshots; 
determin(ing) whether there has been a statistically significant pattern change using only a comparison of the first annotation against the second annotation, wherein the pattern change determination comprises a pattern comparison analysis of differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot, wherein an anomaly change score is assigned to the differences indicating a strength of change; and 
Generat(ing), in response to detecting a pattern change based on the anomaly change score, an alert describing the pattern change.

The above-recited limitations viewed as an abstract idea are methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes (i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Specifically, the recited claimed limitations set forth an arrangement where information is received, extracted, detected and analyzed regarding the data set. This arrangement amounts to either following rules or instructions (analyzing data and generating results, i.e. reviewing data set details and automatically creating visualization snapshots to compare and determine pattern changes). Additionally, the comparison of one mark-up visualization to another for detecting changes overtime further limits an analysis required to detect changes in a business. Also, this comparison of two annotated or marked up visualizations is a mental process, as it is a concept of observation and evaluation of a visualization (i.e. a graph, trend, etc.). To further clarify this interpretation, it is noted in the Applicant’s Specification that the monitoring of the annotation snapshot is important for detecting and understanding changes in an organization (i.e. business relations) and that human analysts monitor and inspect KPIs over time to detect changes (See Specification, ¶0002). Such concepts have been considered ineligible for certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device for receiving data (i.e. “obtaining a plurality of annotation snapshots;” etc.); displaying/transmitting data (i.e. “annotation generated based on an underlying data set of the time-dependent visualization;” etc.); processing data (i.e. “monitoring the plurality of annotation snapshots for indicia of a pattern change;” “determin(ing) whether there has been a statistically significant pattern change using only a comparison of the first annotation against the second annotation, wherein the pattern change determination comprises a pattern comparison analysis of differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot, wherein an anomaly change score is assigned to the differences indicating a strength of change;” etc.) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims recite an abstract idea directed to methods of organizing human activity. Using a computer system and computer program product to receive, process and display the data resulting from this kind of organizational and evaluative analysis merely implements the abstract idea in the manner of “apply it” and are constraining the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device.” The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification, “computer system/server 12 is intended to represent any type of computer system that may be implemented in deploying/realizing the teachings recited herein. Computer system/server 12 may be described in the general context of computer system/server executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on, that perform particular tasks or implement particular abstract data types. In this particular example, computer system/server 12 represents an illustrative system for detecting changes in a data set underlying a time-dependent visualization by comparing annotation snapshots across time. It should be understood that any other computers implemented under the present invention may have different components/software, but can perform similar functions.  Computer system/server 12 in computerized implementation 10 is shown in the form of a general-purpose computing device. The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16, a system memory 28, and a bus 18 that couples various system components including system memory 28 to processing unit 16” (See Applicant’s Specification, ¶0023-0024). Also, it is noted that the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Therefore, from the interpretation of the Applicant’s Specification and MPEP, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herwadkar et al. (United States Patent Application Publication, 2014/0095541, hereinafter referred to as Herwadkar) in view of Ashburn et al. (United States Patent Application Publication, 2014/0164285, hereinafter referred to as Ashburn) in further view of Chu et al. (United States Patent Application Publication, 2016/0342910, hereinafter referred to as Chu).

As per Claim 1, Herwadkar discloses a method for detecting changes in a data set underlying a time-dependent visualization by comparing annotation snapshots across time, the method comprising: 

a)	obtaining a plurality of annotation snapshots of an annotation generated based on an underlying data set of the time-dependent visualization in real-time at a plurality of points in time, each annotation snapshot comprising a visual snapshot of the time-dependent visualization at a point in time of the plurality of points in time and an annotation indicating a pattern of a feature of the visualization at that point in time, each obtained annotation snapshot not including the underlying data set of the time-dependent visualization at that point in time, the annotations being a supplemental information emphasizer that overlays the time-dependent visualization, drawing attention to a visibly notable feature of the time-dependent visualization, wherein the annotation is not itself a data point in the underlying data set of time-dependent visualization (Herwadkar: ¶0108-0115: KPIs can be added to one or more visualizations to monitor the state of various KPIs in real-time. Snapshots of KPIs are obtained to maintain a snapshot data model for each KPI. See Fig. 4 for a dashboard visualization of snapshots of KPIs annotations (i.e. rows of the underlying data set that contain data point values, start and end points for the fit line in data visualization, values indicating coordinates of the unusual data points (i.e. risk points), etc.) for a particular data point or points in time within a time interval that draw attention to risk statuses and trends/patterns of the time-dependent visualization. The visualization, as depicted in Figure 4, generates graphs and models demonstrating the patterns of KPIs without displaying the underlying dataset. See coherence table in ¶0109 for an example of underlying data set that bound to a visualization in Fig. 4.);

b)	monitoring the plurality of annotation snapshots for indicia of a pattern change over time against a predetermined reference point, the monitoring comprising comparing a first annotation of a first obtained annotation snapshot having a first visualization at a first time of the plurality of annotation snapshots against a second annotation of a second obtained annotation snapshot having a second visualization at a second time of the plurality of annotation snapshots (Herwadkar: ¶0050-0053, 0073-0076 and 0108-0115: Real-time KPI’s and trends of the KPIs are monitored. The KPIs are visualized in a watch list on a dashboard. The KPI events are identified in the data stream and associated with time domain reference points. The watch list creates a plurality of annotation snapshots of whether or not there had been an anomaly or pattern change over time (i.e. changes against time domain reference points [i.e. annotations]). The watchlists visualize the comparisons and associations with a particular KPI or between KPIs. For any new event that affects a KPI, new events are updated and a change list is generated. Additionally, KPI measures for specific timeframe are displayed in a visualization that enables the user to compare snapshots of data from a current time frame against data of an historical time frame.); 

d)	generating, in response to detecting a pattern change … an alert describing the pattern change (Herwadkar: ¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM taskflow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.).

Herwadkar does not explicitly disclose, however Ashburn discloses:

a)	wherein each annotation snapshot is a different image at a different time of the same time-dependent visualization marked up with differing annotations indicating the pattern of the feature of the visualization at that point of time (Ashburn: Figs. 23-28, 41g and ¶0110, 0134-0135: Comparables charts annotated with a map of parameter names to values, data point values; etc. for company performance are visualized on a dashboard, see Figs. 23-28. The system can provide a visualization of comparable charts of different time frames used for different metrics, and for different companies, not just for all metrics and all companies. In another example, see also Fig. 41g where comparable charts are a different time of the same visualization (i.e. last three years and last twelve months) marked up with the differing annotations according to the cumulative return patterns for the respective time frames.);

c)	a pattern comparison analysis differences between an appearance of the first annotation of the first visualization of the first snapshot and an appearance of the second annotation of the second visualization of the second snapshot (Ashburn: Figs. 23-28, 41g, 41i and ¶0110, 0134-0136: Comparables charts annotated with a map of parameter names to values, data point values; etc. for company performance are visualized on a dashboard, see Figs. 23-28. The system can provide a visualization of comparable charts of different time frames used for different metrics, and for different companies, not just for all metrics and all companies. See Fig. 41g, a comparable analysis between companies is provided in comparable charts for different time frames marked up with the differing annotations of parameter values and text. See Fig. 41i, a comparable analysis in financial metric patterns, where a comparison between companies are denoted with a parameter value on each graph and described with text. The comparison annotations (i.e. parameter values, text, etc.) shown in Figs. 41g and 41i are presented without the underlying data set. These charts, in 41f, 41g and 41i, display difference between companies with the annotation, where the appearance of each graphed comparable metric of a company provides a visualization of the differences of performance amongst the analyzed companies.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Ashburn’s comparable visualization dashboard because the references are analogous/compatible, since each is directed towards efficiently analyzing and managing data for a visualization and because incorporating Ashburn’s comparable visualization dashboard in Herwadkar would have served Herwadkar’s objective of effectively providing real-time visualization of changes in a KPI dashboard (See Herwadkar, ¶0021); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Herwadkar does not explicitly disclose, however Chu discloses:
c)	determining whether there has been a statistically significant pattern change using only a comparison of the first annotation against the second annotation, wherein the pattern change determination comprises a pattern comparison analysis … wherein an anomaly change score is assigned to the differences, indicating a strength of change (Chu: Fig. 4 and ¶0050-0052 and 0063-0065: The pattern analysis subsystem may have turning point detection to detect when a trend changes significantly. For example, a threshold of 20% may be selected to qualify a change as significant. If the change is less than or equal to 20% (or 0.2) with respect to both upward and downward changes in trend, then no significant change is made. The graph utilizes multiple annotations or characterizations that indicate the turning points that represent a statistically significant pattern change with respect to thresholds.);

d)	detecting a pattern change based on the anomaly change score (Chu: Fig. 4 and ¶0050-0052 and 0063-0065: The pattern analysis subsystem may have turning point detection to detect when a trend changes significantly. For example, a threshold of 20% may be selected to qualify a change as significant. If the change is less than or equal to 20% (or 0.2) with respect to both upward and downward changes in trend, then no significant change is made.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10 and 16 recite limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies. Further, Herwadkar discloses the computer system comprising: a memory medium comprising program instructions; a bus coupled to the memory medium; and a processor, for executing the program instructions, coupled to a change detection engine via the bus that when executing the program instructions causes the system to (Claim 10): and the computer program product comprising a computer readable hardware storage device, and program instructions stored on the computer readable hardware storage device, to (Claim 16): (Herwadkar: Fig. 11 and ¶0122 and 0132-134: All of the processes may be performed under the control of one or more computer systems configured with executable instructions and may be implemented as code (e.g., executable instructions, one or more computer programs, or one or more applications) executing collectively on one or more processors, by hardware, or combinations thereof. The code may be stored on a computer-readable storage medium, for example, in the form of a computer program comprising a plurality of instructions executable by one or more processors. The computer system is shown comprising hardware elements that may be electrically and/or communicatively coupled via a bus.)

As per Claim 2, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 1, the method further comprising monitoring, in response to a determination that there has not been a pattern change, the plurality of annotation snapshots for indicia of an anomaly change over time against the predetermined reference point (Herwadkar: ¶0022-0023, 0046 and 0108-0115: In a continuous data stream, real-time KPI’s are monitored and visualized in a watch list. The KPI events are identified in the data stream and associated with time domain reference points. The watch list creates a plurality of annotation snapshots of whether or not there had been an anomaly change over time (i.e. changes against time domain reference points) via the Report Cache. The time domain reference points may be predetermined (i.e. at every 15 minute interval). Examiner notes that Applicant’s Specification, ¶0045 identifies the predetermined reference points at times T2, T3, . . .Tk, . . . , where k>0.).

Claims 11 and 17 recite limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies.

As per Claim 3, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 2.

Herwadkar does not explicitly disclose, however Chu discloses wherein the anomaly change is a change in the anomalies underlying the time-dependent visualization and wherein the pattern change is a change in the statistical pattern underlying the time-dependent visualization (Chu: ¶0058-0059, 0074-0076: Pattern analysis subsystem may perform some statistical analyses in the irregular component, which may include detecting outliers, large variance intervals, and autocorrelation. The pattern analysis subsystem may identify points of time in the time series data in which the variance changes significantly. The time series exploration system generates visualizations of these analyses and how time series data performs over time with respect to turning point detection. The turning point detection is based on the trend-cycle component to indicate the points in time when the trend directions in the time series data are truly changed, above a significance threshold for trend turning points; unusual season detection to indicate which monthly values are much higher or lower, above a significance threshold for seasonal variation; and large variance interval detection to indicate which time intervals in the time series are more volatile, or above a significance threshold for de-trended and de-seasoned irregularity. Examiner notes that the points of time and the time series data indicating a turning point represent an anomaly change. This anomaly change influences pattern changes such as significant trend direction changes.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 2, the method further comprising:

b)	determining whether to generate an alert by comparing the change score to a threshold; and issuing the alert in response to the change score exceeding the threshold (Herwadkar: ¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM task flow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.). 

Herwadkar does not explicitly disclose, however Chu discloses:

a)	 generating a change score between zero (0) and one (1) based on the indicia of the pattern change or the indicia of the anomaly change, the change score indicating a strength of the pattern change or the anomaly change; (Chu: ¶0050-0054 and 0060-0065: A statistical test based on the p-value identifies the strength or significance of pattern change with respect to a significance threshold. Examiner notes that one of ordinary skill in art would understand that a p-value computed in a chi-squared test (as shown in ¶0060 of Chu) or ANOVA F test (as shown in ¶0054) is a score that provides a measure of statistical significance between 0 and 1.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 4, the method further comprising setting, at the time of the pattern change or anomaly change determination, a new reference point against which to compare future annotation snapshots (Herwadkar: ¶0046 and 0066-0070: By coupling historical data with current real-time data, users will be able to view real-time information in the current state. A user may set a real time reference point for the KPI to be monitored in a visualization snapshot. Additionally, it may be set up for data changes to become events in pattern matching models, whereas the data changes are captured at particular time.).

Claim 14 recites limitations already addressed by the rejection of Claim 5; therefore, the same rejection applies.

As per Claim 6, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 1, wherein each annotation snapshot comprises a feature of the time-dependent visualization at the point in time of the annotation snapshot and wherein the time-dependent visualization comprises a table, chart, or dashboard displaying a summary of the underlying data set (Herwadkar: ¶0073-0074 and 0108-0115: In a continuous data stream, real-time KPI’s are monitored and visualized in a watch list. KPI can be displayed as a Collapsed List view, Pie chart view (each pie slice representing a call processing time for a specific location or customer category) or as a time series Bar chart, where each bar represents the average call processing time for a specific amount of time or the like. This KPI may allow comparison against a historical timeframe. Examiner notes that Applicant’s Specification, in ¶0035, describes underlying data as raw data and historical data. The display in Herwadkar represents a summary of the underlying data as the visualization represents both the real-time data and the data in a historical time frame.).

Claims 15 and 20 recite limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies.

As per Claim 7, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 1.

Herwadkar does not explicitly disclose, however Chu discloses wherein the pattern change is a change in a statistical pattern underlying the time-dependent visualization comprising a statistical test changing from significant to not significant or from not significant to significant (Chu: ¶0046-0052: The pattern analysis subsystem may have turning point detection to detect when a trend changes significantly. For example, a threshold of 20% may be selected to qualify a change as significant. If the change is less than or equal to 20% (or 0.2) with respect to both upward and downward changes in trend, then no significant change is made.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 8, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 7.

Herwadkar does not explicitly disclose, however Chu discloses wherein the statistical test is a test selected from the group consisting of: a chi-squared test, an ANOVA F-test, a skewness test, and a t- test (Chu: ¶0046, 0053-0056, 0059-0060, 0070-0071: Pattern analysis can determine an overall trend in time series data through an ANOVA F test (See ¶0053-0056), a chi-squared test (See ¶0059-0060), skewness or irregular pattern testing (See ¶0070 and Fig. 9), etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, Herwadkar in view of Ashburn in further view of Chu discloses the method of claim 1, the alert comprising a cause of the pattern change (Herwadkar: ¶0051-0052 and 0106-0107: KPI’s can be monitored and users may be alerted about exceptions and conditions when they happen. Specifically, a user can be alerted when there’s a specific percentage change in the KPI trend. For example, if the trend indicates that the processing time has been increasing by 50%, 60%, etc., then it's possible that there may be a problem and a user can be alerted.).

As per Claim 12, Herwadkar in view of Ashburn in further view of Chu discloses the system of claim 11.

Herwadkar does not explicitly disclose, however Chu discloses wherein the anomaly change is a change in the anomalies underlying the time-dependent visualization and wherein the pattern change is a change in the statistical pattern underlying the time-dependent visualization comprising a statistical test changing from significant to not significant or from not significant to significant (Chu: ¶0058-0059, 0074-0076: Pattern analysis subsystem may perform some statistical tests in the irregular component, which may include detecting outliers, large variance intervals, and autocorrelation. The pattern analysis subsystem may identify points of time in the time series data in which the variance changes significantly. The time series exploration system generates visualizations of these analyses and how time series data performs over time with respect to turning point detection. The turning point detection is based on the trend-cycle component to indicate the points in time when the trend directions in the time series data are truly changed, above a significance threshold for trend turning points; unusual season detection to indicate which monthly values are much higher or lower, above a significance threshold for seasonal variation; and large variance interval detection to indicate which time intervals in the time series are more volatile, or above a significance threshold for de-trended and de-seasoned irregularity. Examiner notes that the points of time and the time series data indicating a turning point represent an anomaly change. This anomaly change influences pattern changes such as significant trend direction changes.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 recites limitations already addressed by the rejection of Claim 12; therefore, the same rejection applies.

As per Claim 13, Herwadkar in view of Ashburn in further view of Chu discloses the computer system of claim 11, the instructions further causing the system to:

b)	determine whether to generate an alert by comparing the change score to a threshold; and issue the alert in response to the change score exceeding the threshold (Herwadkar: ¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM task flow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.). 

Herwadkar does not explicitly disclose, however Chu discloses:

a)	 generate a change score based on the indicia of the pattern change or the indicia of the anomaly change (Chu: ¶0050-0054 and 0060-0065: A statistical test based on the p-value identifies the strength or significance of pattern change with respect to a significance threshold. Examiner notes that one of ordinary skill in art would understand that a p-value computed in a chi-squared test (as shown in ¶0060 of Chu) or ANOVA F test (as shown in ¶0054) is a score that provides a measure of statistical significance between 0 and 1.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Herwadkar in view of Ashburn in further view of Chu discloses the computer program product of claim 17, the computer readable storage device further comprising instructions to:

b)	determine whether to generate an alert by comparing the change score to a threshold; and issue the alert in response to the change score exceeding the threshold (Herwadkar: ¶0041, 0051, 0073-0075, 0087-0089: When the measure of an average KPI trend changes to be outside of a defined a threshold, an alert is automatically triggered. Alert actions can include sending a customized email message, invoking a BPM task flow, sending a customized text message (e.g., via SMS or MMS), and/or alerting the user.). 

c)	set, at the time of the pattern change or anomaly change determination, a new reference point against which to compare future annotation snapshots (Herwadkar: ¶0046 and 0066-0070: By coupling historical data with current real-time data, users will be able to view real-time information in the current state. A user may set a real time reference point for the KPI to be monitored in a visualization snapshot. Additionally, it may be set up for data changes to become events in pattern matching models, whereas the data changes are captured at particular time.).

Herwadkar does not explicitly disclose, however Chu discloses:

a)	 generate a change score based on the indicia of the pattern change or the indicia of the anomaly change (Chu: ¶0050-0054 and 0060-0065: A statistical test based on the p-value identifies the strength or significance of pattern change with respect to a significance threshold. Examiner notes that one of ordinary skill in art would understand that a p-value computed in a chi-squared test (as shown in ¶0060 of Chu) or ANOVA F test (as shown in ¶0054) is a score that provides a measure of statistical significance between 0 and 1.);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Herwadkar with Chu’s statistical measures for identifying pattern changes and the strength of such changes because the references are analogous/compatible, since each is directed towards efficiently analyzing and measuring data for a visualization and because incorporating Chu’s statistical measures for identifying pattern changes and the strength of such changes in Herwadkar would have served Herwadkar’s objective of effectively measuring a key performance indicator (KPI) and determining when the KPI reaches a threshold (See Herwadkar, ¶0006); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Chao et al. (US 2012/0066662): Disclosed is a system and method for validating and repairing flow diagrams using a process modeling validation method in conjunction with a process modeling repair method. The process modeling validation method points out structural ambiguities in a flow diagram that can make its automatic interpretation difficult. It also proposes fix to resolve such ambiguities. The method discloses a process semantic annotation scheme that can interpret process semantics in a flow graph implicit in a flow diagram. Further, the validation process compares one or more components of one or more drawings to a set of rules determined by a business process modeling standard and provides a set of semantic errors describing faulty parts of the drawing that do not comply with the business process modeling standards.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683